Citation Nr: 1110853	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  09-38 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shabnam Keyvan








INTRODUCTION

The Veteran served in the United States Air Force from October 1983 to April 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the November 2008 administrative decision of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  While this administrative decision was issued at the Milwaukee, Wisconsin office, the Veteran resided in West Helena, Arkansas at the time of his appeal, and his claim was subsequently transferred to the North Little Rock, Arkansas Regional Office (RO).  Accordingly, the jurisdiction of his appeal remains with the RO in North Little Rock, Arkansas.  

The Board notes that the Veteran requested a videoconference hearing at the RO before a Veterans Law Judge (VLJ), and a hearing was scheduled for April 23, 2010.  However, the Veteran withdrew his hearing request.  


FINDINGS OF FACT

1.  The Veteran in this case served in the United States Air Force from October 1983 to April 1987.  He did not serve during a period of war.  

2.  The Veteran perfected a timely appeal of the November 2008 administrative decision denying his claim for nonservice-connected pension benefits.  

3.  In an April 2010 statement, the Veteran expressed his desire to withdraw from appellate review his claim seeking nonservice-connected pension benefits.  The written statement stipulating this desire (and dated the same day as his scheduled videoconference hearing) is of record.  


CONCLUSION OF LAW

The criteria for the withdrawal of a Substantive Appeal with respect to the issue of entitlement to nonservice-connected pension benefits are met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2010).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2010).  

As previously discussed herein, the November 2008 administrative decision issued by the Pension Management Center denied the Veteran's claim seeking entitlement to nonservice-connected pension benefits.  Following receipt of the Veteran's December 2008 Notice of Disagreement (NOD), the Veteran's claim was transferred from the Pension Management Center in Milwaukee, Wisconsin to the RO in North Little Rock, Arkansas.  

Also, and as previously noted herein, the Veteran requested a videoconference hearing at the RO before a VLJ.  His requested hearing was scheduled for April 23, 2010.  

In a written statement dated April 23, 2010, the Veteran expressed his desire to withdraw from appellate review his claim seeking entitlement to nonservice-connected pension benefits which, in essence, also cancelled his request for a videoconference hearing.  Instead, the Veteran requested a copy of his service treatment records and sought to initiate an informal claim for service connection for a back disability.  He stated that he would formalize his service connection claim after he received a copy of his service treatment records.  In August 2010, he was furnished with a copy of his service treatment records.  Unfortunately, the Veteran died on December [redacted], 2010.  He did not take measures to formalize his claim for service connection for a back disability prior to his death.  

In view of the Veteran's expressed desire prior to his death, the Board concludes that further action with regard to his claim for nonservice-connected pension benefits is not appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 20.204 (2010).  The Board does not have jurisdiction over this withdrawn issue and, as such, must dismiss the appeal of this claim.  See 38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).  


ORDER

The appeal for nonservice-connected pension benefits is dismissed.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


